EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dennis Daley on 3/17/2022.

The application has been amended as follows: 
In Claim 1, at Line 24, insert --the-- before “respective”.
In Claim 6, at Lines 2 and 3, change “being” to --are--.
In Claim 7, at Line 4, delete “preferably”.
In Claim 14, at Line 8, insert --and-- after “the respective recess,”.
In Claim 15, at Line 3, insert --and-- after “bracing,”.
In Claim 15, at Line 5, change “counters-acting” to --counter-acting--.
In Claim 16, at Line 11, insert --and-- after “sections,”.
In Claim 16, at Line 12, change “of respective” to --of the respective--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the presently claimed invention differs from Kall in several aspects, most notably:
The present invention joins separate first and second sections, separated by a gap, using a cross member;
The present invention’s first and second sections are resilient such that the gap may be widened or reduced by application of force;
The present invention provides such force by use of specially shaped recesses which receive the dowels and, upon movement of the crosspiece orthogonal to the gap, bias the first and second sections either towards or away from each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/ Primary Examiner, Art Unit 3678                                                                                                                                                                                              3/17/2022